Exhibit 10.4


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




AMENDMENT NO. 5 TO SERVICING AGREEMENT


THIS AMENDMENT NO. 5 TO SERVICING AGREEMENT (this “Amendment”) is made effective
as of September 27, 2018 by and between GreenSky, LLC, a Georgia limited
liability company (“Servicer”), and Fifth Third Bank, an Ohio-chartered,
FDIC-insured bank (“Lender”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Servicing
Agreement (as defined herein).
WITNESSETH:
WHEREAS, Lender and Servicer have previously entered into that certain Servicing
Agreement dated as of August 25, 2016, as amended (collectively, the “Servicing
Agreement”);
WHEREAS, Lender and Servicer desire to further amend the Servicing Agreement as
set forth herein;
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Lender and Servicer hereby agree as follows:
1.    Effective as of September 27, 2018, the Servicing Agreement is hereby
amended as follows:
a.    A new definition “Relevant Charged-Off Loans” is hereby inserted in
Section 1.01 in alphabetical order as follows:


“Relevant Charged-Off Loans” means [*****]”


b.     Section 3.01(b) of the Servicing Agreement is hereby amended by deleting
Section 3.01(b)(vi) and substituting the following in lieu thereof:


“(vi) [*****]”


c.    Section 3.01(f) of the Servicing Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:


“(f)    [*****]”
d.    Section 3.01 of the Servicing Agreement is hereby amended by adding the
following as a new Section 3.01(g) immediately after Section 3.01(f):


“(g)    [*****]”


2.    Except as expressly amended hereby, the Servicing Agreement shall remain
in full force and effect.


 

--------------------------------------------------------------------------------

CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




3.     For the avoidance of doubt, pursuant to Section 7.07 of the Servicing
Agreement, this Amendment does not constitute a waiver of any rights, remedies,
powers or privileges of the Parties.
4.    This Amendment may be executed and delivered by Lender and Servicer in
facsimile or PDF format and in any number of separate counterparts, all of
which, when delivered, shall together constitute one and the same document.




 

--------------------------------------------------------------------------------


CERTAIN CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT, MARKED BY [*****] HAS
BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


SERVICER:


GREENSKY, LLC




By:     /s/ Robert Partlow            
Name:    Robert Partlow
Title:    CFO




    






LENDER:


FIFTH THIRD BANK




By:     /s/ Ben Hoffman            
Name:    Ben Hoffman
Title:    SVP, Digital Lending




By:     /s/ Marybeth McManus        
Name:    Marybeth McManus
Title:    SVP, Business Controls Director





